232 F.2d 396
56-1 USTC  P 9464
BLUMENFELD ENTERPRISES, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14822.
United States Court of Appeals Ninth Circuit.
April 13, 1956.

Samuel Taylor, Walter G. Schwartz, Taylor & Schwartz, San Francisco, Cal., for petitioner.
Charles K. Rice, Asst. Gen., Lee A. Jackson, David O. Walter, Caroline Just, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before HEALY, LEMMON and FEE, Circuit Judges.
PER CURIAM.


1
This case is here on appeal from a decision of the Tax Court determining that appellant taxpayer did not sustain loss on the voluntary demolition of a theatre building, under § 23(f) of the Internal Revenue Code of 1939, 26 U.S.C.A. § 23(f).


2
The decision is affirmed on the grounds and for the reasons given in the Tax Court's opinion, reported at 23 T.C. 665.